Title: Thomas Jefferson to Samuel J. Harrison, 26 January 1812
From: Jefferson, Thomas
To: Harrison, Samuel Jordan


          
                  Sir 
                   
                     Monticello 
                     Jan. 26. 12.
           
		   Your favor of the 16th came to me by post, & not by mr Griffin as it would seem to infer.
			 
			 
			 
			 the new method of selling tobacco by the
			 hogshead
			 renders it difficult for me to sell mine in Lynchburg, as it would require a journey & considerable stay in an inclement season: and if to be sent to Richmond the earlier it goes off the better. I h 
                  therefore left orders to hurry it down. another reason, I acknolege, induced me to make no offer of it at Lynchburg. from the very small competition at that market, the prices there are far below those of Richmond. if I could recieve there the Richmond price with only a fair deduction of expences, I should certainly prefer selling there.
			 on
			 the present occasion, as I had fixed, to messrs Gibson & Jefferson, a minimum price of 8.D. at Richmond, I will offer to you what shall not have been forwarded down the river at the same price, deducting a dollar a hundred for expences, say for 7.D. a hundred paiable in Richmond in 60. days from the delivery of each parcel at the warehouse of Lynchbg. this last article is proposed merely to prevent the delay of the whole sum because the last
			 lingering hogshead or two cannot be got ready but tardily. I should not in fact call for any part until the principal mass should have been delivered.
			 
			 
		  if
			 you think proper to accept this offer, on shewing this letter to mr Goodman at Poplar Forest, he will consider it as an instruction to deliver the tobo at the warehouse to your order. I should expect also that you would be so good as to drop me a line of notification by post. Accept the assurances of my esteem & respect
          
            Th:
            Jefferson
        